DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot in view of the new grounds of rejection.


Response to Remarks
	Regarding claim 10, applicant asserts that Carpenter does not teach a sensor mounted on the machine that keeps track of the position of a work tool, ground engaging tool, or a linkage (Remarks page 12).
	Examiner respectfully disagrees.



	Regarding claim 17, applicant asserts that does not teach monitoring a work tool, only the machine itself (Remarks page 15).
	Examiner respectfully disagrees.
	The tractor as taught by Patil (para. [0085]) is interpreted to be a work tool. As stated above, the machine is interpreted to be a device comprising the sensors.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 10 recites the limitation "the machine".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-17 are rejected for being dependent on claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481) in view of Nikula et al (US20100328504).

acquiring an image of the ground engaging tool (602 in fig. 6, para. [0062]);
evaluating the image using an algorithm that compares the acquired image to a database of existing images (para. [0065], [0067]. Processor 200 may do so by analyzing the model information for the wear part to identify the position/orientation of known features of the wear part in the model, analyzing the digital image to identify the position/orientation of the known features of the wear part in the image, and comparing the two. The model information may include, for example, a frame or outline (not shown) of the wear part) to determine the presence, the amount of wear (614 in fig. 6, para. [0080], an indication of the degree of wear of the wear part), or the absence of the ground engaging tool; and
grading the quality of the acquired image to determine that the quality of the acquired image is poor (1202-1208 and output “NO” of 1212 in fig. 12, para. [0104]-[0105], [0110]-[0111], each assessment process 1202-1208 may output a value indicating whether it has assessed the image as suitable for the wear part determination. Image optimization controller 1210 may analyze the weighted assessments over time to determine when the picture is optimized (step 1212) (i.e., suitable for the wear determination. Transmit an indication to mobile device 114 whether the captured image is suitable for the wear determination or whether the user should capture another image). 


Therefore taking the combined teachings of Hasselbusch and Nikula as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Nikula into the method of Hasselbusch. The motivation to combine Nikula and Hasselbusch would be to guarantee sufficient signal-to-noise ratio and resolution of an image when portions of the image are overexposed (para. [0016] of Nikula).



Regarding claim 3, the modified invention of Hasselbusch teaches a method further comprising adjusting the grading by performing at least one of the following: increasing a view area of the image, decreasing the view area of the image (para. [0065] of Hasselbusch, zooming), and shifting the view area of the image (para. [0065] 


Regarding claim 4, the modified invention of Hasselbusch teaches a method further comprising determining that the quality of the acquired image is determined to be acceptable (para. [0104], [0111] of Hasselbusch, each assessment process 1202-1208 may output a value indicating whether it has assessed the image as suitable for the wear part determination). 


Regarding claim 5, the modified invention of Hasselbusch teaches a method further comprising communicating to a user or a system that the quality of the acquired image is acceptable (para. [0111] of Hasselbusch, then transmit an indication to mobile device 114 whether the captured image is suitable for the wear determination or whether the user should capture another image).


Regarding claim 6, the modified invention of Hasselbusch teaches a method further comprising alerting a user or a system that the GET is ready for service due to wear, since the GET is damaged, or the GET is absent (616-618 in fig. 6, para. [0081] of Hasselbusch).


Regarding claim 7, the modified invention of Hasselbusch teaches a method further comprising omitting the grading of the quality of the acquired image after determining if certain conditions are present (para. [0067] of Hasselbusch, the image may already have the correct orientation indicated by the model information for the wear part and not require the reorientation of step 608. It would be obvious to determine that the image quality is acceptable if the position/orientation is correct).


Regarding claim 18, the limitations have been analyzed and rejected with respect to claim 1. Furthermore, Hasselbusch teaches a memory including computer executable instructions for monitoring the condition of a ground engaging tool (202 and 204 in fig. 2 of Hasselbusch) and a processor coupled to the memory and configured to execute the computer executable instructions (200 in fig. 2 of Hasselbusch). Hasselbusch also teaches wherein certain conditions are determined to be present (para. [0067] of Hasselbusch).


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 3.


.


Claims 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481) and Nikula et al (US20100328504) in view of Carpenter et al (US20160237567).
Regarding claim 8, the modified invention of Hasselbusch teaches a method wherein determining whether certain conditions are met includes using at least one sensor to determine the position of the work tool, the ground engaging tool (para. [0067] of Hasselbusch, the image may already have the correct orientation indicated by the model information for the wear part and not require the reorientation of step 608. It would be obvious to determine that the image quality is acceptable if the position/orientation is correct), or a linkage controlling the position of the work tool or the ground engaging tool.
Hasselbusch fails to teach wherein at least one sensor is on the machine. However Carpenter teaches using at least one sensor to determine the position of a ground engaging tool (25 in fig. 5, 190 in fig. 12, para. [0116], para. [0123], When the machine operator (or another) receives an alert that, e.g., a ground engaging product has separated, a display showing the visual image within the cab can be checked to ensure the noted ground engaging product is actually missing from the bucket).



Regarding claim 9, the modified invention of Hasselbusch teaches a method wherein determining the position of the work tool, the ground engaging tool (para. [0017], [0019] of Carpenter), or the linkage includes evaluating at least one of the following variables: a bucket height (para. [0079] of Carpenter, height of bucket above the truck tray edge), a bucket tilt angle, a linkage position, a linkage tilt angle, a length of hydraulic cylinder extension, a force exerted on a hydraulic cylinder, a linkage strain, a cylinder control, a drive power, a wheel or a track velocity, and a steering position or control.


Regarding claim 10, the limitations have been analyzed and rejected with respect to claims 1 and 8. Furthermore, Hasselbusch teaches an electronic controller unit coupled to the at least one sensor (200 in fig. 2, para. [0041] of Hasselbusch) and wherein certain conditions are determined to be present (para. [0067] of Hasselbusch). Carpenter teaches that at least one sensor is on the machine (25 in fig. 5,190 in fig. 12, para. [0123]) and monitors the position of the ground engaging tool relative to the 


Regarding claim 11, the limitations have been analyzed and rejected with respect to claim 3 as both claims recite the same subject matter.


Regarding claim 12, the limitations have been analyzed and rejected with respect to claims 4 and 5 as each claim recites the same subject matter.


Regarding claim 13, the limitations have been analyzed and rejected with respect to claim 9 as both claims recite the same subject matter.


Regarding claim 14, the limitations have been analyzed and rejected with respect to claim 6 as both claims recite the same subject matter.





Regarding claim 16, the modified invention of Hasselbusch teaches a GET monitoring system further comprising an input device coupled to the electronic controller unit and wherein the electronic controller unit is configured to allow a user to input the shape of the work tool or the GET, a wear level of the work tool or the GET that requires maintenance (para. [0075] of Hasselbusch), adjust the outline for the work tool, the quantity of ground engaging tools, the quantity of shrouds, or the condition of the shrouds.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbusch et al (US20140105481), Nikula et al (US20100328504) and Carpenter et al (US20160237567) in view of Patil et al (US20200293500).
Regarding claim 17, the modified invention of Hasselbusch fails to teach a GET monitoring system wherein the electronic controller unit is configured to use machine learning to determine at least one of the following: a bare shape of the work tool, a shape of the work tool with new ground engaging tools attached to the work tool, a shape of a worn work tool necessitating maintenance, and a shape of a worn GET necessitating maintenance.

Therefore taking the combined teachings of Hasselbusch, Carpenter and Nikula with Patil as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the feature of Patil into the method of Hasselbusch, Carpenter and Nikula. The motivation to combine Patil, Nikula, Carpenter and Hasselbusch would be to limit the amount of data stored while preserving information about the image data necessary for a particular smart contract (para. [0149] of Patil).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663